Exhibit 10.3
AMENDMENT AGREEMENT
     THIS AMENDMENT AGREEMENT (this “Amendment”), dated as of July 31, 2008, is
made between J. Aron & Company, a general partnership organized under the laws
of New York (“Supplier”) and Coffeyville Resources Refining & Marketing, LLC, a
limited liability company organized under the laws of Delaware (“Coffeyville”).
     Supplier and Coffeyville are parties to an Amended and Restated Crude Oil
Supply Agreement dated as of December 31, 2007 (the “Supply Agreement”).
Coffeyville and Supplier have agreed to amend certain terms and conditions of
the Supply Agreement.
     Accordingly, the Parties hereto agree as follows:
     SECTION 1 Definitions; Interpretation.
     (a) Terms Defined in Supply Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Supply Agreement.
     (b) Interpretation. The rules of interpretation set forth in Section 1.2 of
the Supply Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.
     SECTION 2 Amendment to the Supply Agreement.
     (a) Amendment. Upon the effectiveness of this Amendment, the Supply
Agreement shall be amended:
          (i) By deleting the last sentence of paragraph 2 of Schedule II to the
Supply Agreement and inserting the following two sentences in place thereof:
If the aggregate quantity of Barrels blended during a calendar month exceeds the
aggregate quantity of Barrels delivered to Coffeyville during that month (a
“Blending Excess”), then an amount equal to the product of the Blending Excess
and a per Barrel price (representing the quotient of the aggregate amount paid
by Supplier for the aggregate quantity of blended Barrels for that month divided
by such aggregate quantity) shall be subtracted in calculating the Monthly
True-up Payment and such amount shall be the “Blending Adjustment” for such
calendar month. If a Blending Adjustment has been subtracted from a Monthly
True-up Payment for any calendar month, then such amount shall be added in
calculating the Monthly True-up Payment for the following calendar month during
which the barrels representing the Blending Excess are delivered.
          (ii) By deleting Exhibit I to the Supply Agreement and inserting in
its place a new Exhibit I in the form attached hereto.

1



--------------------------------------------------------------------------------



 



     (b) References Within Supply Agreement. Each reference in the Supply
Agreement to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the Supply Agreement as
amended by this Amendment.
     SECTION 3 Representations and Warranties. To induce the other Party to
enter into this Amendment, each Party hereby (i) confirms and restates, as of
the date hereof, the representations and warranties made by it in Article 16 or
any other article or section of the Supply Agreement and (ii) represents and
warrants that no Event of Default or Potential Event of Default with respect to
it has occurred and is continuing.
     SECTION 4 Miscellaneous.
     (a) Supply Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the Supply Agreement remains unchanged. As amended pursuant
hereto, the Supply Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.
     (b) No Reliance. Each Party hereby acknowledges and confirms that it is
executing this Amendment on the basis of its own investigation and for its own
reasons without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.
     (c) Costs and Expenses. Each Party shall be responsible for any costs and
expenses incurred by such Party in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith.
     (d) Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by Coffeyville, Supplier and their respective
successors and assigns.
     (e) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
     (f) Amendments. This Amendment may not be modified, amended or otherwise
altered except by written instrument executed by the Parties’ duly authorized
representatives.
     (g) Effectiveness; Counterparts. This Amendment shall become effective on
the date first written above. This Amendment may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

2



--------------------------------------------------------------------------------



 



     (h) Interpretation. This Amendment is the result of negotiations between
and have been reviewed by counsel to each of the Parties, and is the product of
all Parties hereto. Accordingly, this Amendment shall not be construed against
either Party merely because of such Party’s involvement in the preparation
hereof.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have duly executed this
Amendment, as of the date first above written.

            J. ARON & COMPANY
      By:   /s/ Colleen Foster       Name:   Colleen Foster   Title:   Managing
Director    

            COFFEYVILLE RESOURCES REFINING &
MARKETING, LLC
      By:   /s/ James T. Rens       Name:   James T. Rens      Title:   Chief
Financial Officer and Treasurer     

4



--------------------------------------------------------------------------------



 



EXHIBIT I
FLOW, PAYMENT AND INVOICE DATES

          Flow Date   Invoice Date   Payment Date Monday, December 31, 2007  
Monday, December 31, 2007   Wednesday, January 02, 2008 Tuesday, January 01,
2008   Wednesday, January 02, 2008   Thursday, January 03, 2008 Wednesday,
January 02, 2008   Thursday, January 03, 2008   Friday, January 04, 2008
Thursday, January 03, 2008   Thursday, January 03, 2008   Friday, January 04,
2008 Friday, January 04, 2008   Friday, January 04, 2008   Monday, January 07,
2008 Saturday, January 05, 2008   Friday, January 04, 2008   Monday, January 07,
2008 Sunday, January 06, 2008   Monday, January 07, 2008   Tuesday, January 08,
2008 Monday, January 07, 2008   Tuesday, January 08, 2008   Wednesday,
January 09, 2008 Tuesday, January 08, 2008   Wednesday, January 09, 2008  
Thursday, January 10, 2008 Wednesday, January 09, 2008   Thursday, January 10,
2008   Friday, January 11, 2008 Thursday, January 10, 2008   Thursday,
January 10, 2008   Friday, January 11, 2008 Friday, January 11, 2008   Friday,
January 11, 2008   Monday, January 14, 2008 Saturday, January 12, 2008   Friday,
January 11, 2008   Monday, January 14, 2008 Sunday, January 13, 2008   Monday,
January 14, 2008   Tuesday, January 15, 2008 Monday, January 14, 2008   Tuesday,
January 15, 2008   Wednesday, January 16, 2008 Tuesday, January 15, 2008  
Wednesday, January 16, 2008   Thursday, January 17, 2008 Wednesday, January 16,
2008   Thursday, January 17, 2008   Friday, January 18, 2008 Thursday,
January 17, 2008   Thursday, January 17, 2008   Friday, January 18, 2008 Friday,
January 18, 2008   Friday, January 18, 2008   Tuesday, January 22, 2008
Saturday, January 19, 2008   Friday, January 18, 2008   Tuesday, January 22,
2008 Sunday, January 20, 2008   Friday, January 18, 2008   Tuesday, January 22,
2008 Monday, January 21, 2008   Tuesday, January 22, 2008   Wednesday,
January 23, 2008 Tuesday, January 22, 2008   Wednesday, January 23, 2008  
Thursday, January 24, 2008 Wednesday, January 23, 2008   Thursday, January 24,
2008   Friday, January 25, 2008 Thursday, January 24, 2008   Thursday,
January 24, 2008   Friday, January 25, 2008 Friday, January 25, 2008   Friday,
January 25, 2008   Monday, January 28, 2008 Saturday, January 26, 2008   Friday,
January 25, 2008   Monday, January 28, 2008 Sunday, January 27, 2008   Monday,
January 28, 2008   Tuesday, January 29, 2008

 



--------------------------------------------------------------------------------



 



          Monday, January 28, 2008   Tuesday, January 29, 2008   Wednesday,
January 30, 2008 Tuesday, January 29, 2008   Wednesday, January 30, 2008  
Thursday, January 31, 2008 Wednesday, January 30, 2008   Thursday, January 31,
2008   Friday, February 01, 2008 Thursday, January 31, 2008   Thursday,
January 31, 2008   Friday, February 01, 2008 Friday, February 01, 2008   Friday,
February 01, 2008   Monday, February 04, 2008 Saturday, February 02, 2008  
Friday, February 01, 2008   Monday, February 04, 2008 Sunday, February 03, 2008
  Monday, February 04, 2008   Tuesday, February 05, 2008 Monday, February 04,
2008   Tuesday, February 05, 2008   Wednesday, February 06, 2008 Tuesday,
February 05, 2008   Wednesday, February 06, 2008   Thursday, February 07, 2008
Wednesday, February 06, 2008   Thursday, February 07, 2008   Friday,
February 08, 2008 Thursday, February 07, 2008   Thursday, February 07, 2008  
Friday, February 08, 2008 Friday, February 08, 2008   Friday, February 08, 2008
  Monday, February 11, 2008 Saturday, February 09, 2008   Friday, February 08,
2008   Monday, February 11, 2008 Sunday, February 10, 2008   Monday,
February 11, 2008   Tuesday, February 12, 2008 Monday, February 11, 2008  
Tuesday, February 12, 2008   Wednesday, February 13, 2008 Tuesday, February 12,
2008   Wednesday, February 13, 2008   Thursday, February 14, 2008 Wednesday,
February 13, 2008   Thursday, February 14, 2008   Friday, February 15, 2008
Thursday, February 14, 2008   Thursday, February 14, 2008   Friday, February 15,
2008 Friday, February 15, 2008   Friday, February 15, 2008   Tuesday,
February 19, 2008 Saturday, February 16, 2008   Friday, February 15, 2008  
Tuesday, February 19, 2008 Sunday, February 17, 2008   Friday, February 15, 2008
  Tuesday, February 19, 2008 Monday, February 18, 2008   Tuesday, February 19,
2008   Wednesday, February 20, 2008 Tuesday, February 19, 2008   Wednesday,
February 20, 2008   Thursday, February 21, 2008 Wednesday, February 20, 2008  
Thursday, February 21, 2008   Friday, February 22, 2008 Thursday, February 21,
2008   Thursday, February 21, 2008   Friday, February 22, 2008 Friday,
February 22, 2008   Friday, February 22, 2008   Monday, February 25, 2008
Saturday, February 23, 2008   Friday, February 22, 2008   Monday, February 25,
2008 Sunday, February 24, 2008   Monday, February 25, 2008   Tuesday,
February 26, 2008 Monday, February 25, 2008   Tuesday, February 26, 2008  
Wednesday, February 27, 2008 Tuesday, February 26, 2008   Wednesday,
February 27, 2008   Thursday, February 28, 2008 Wednesday, February 27, 2008  
Thursday, February 28, 2008   Friday, February 29, 2008 Thursday, February 28,
2008   Thursday, February 28, 2008   Friday, February 29, 2008 Friday,
February 29, 2008   Friday, February 29, 2008   Monday, March 03, 2008 Saturday,
March 01, 2008   Friday, February 29, 2008   Monday, March 03, 2008 Sunday,
March 02, 2008   Monday, March 03, 2008   Tuesday, March 04, 2008 Monday,
March 03, 2008   Tuesday, March 04, 2008   Wednesday, March 05, 2008

2



--------------------------------------------------------------------------------



 



          Tuesday, March 04, 2008   Wednesday, March 05, 2008   Thursday,
March 06, 2008 Wednesday, March 05, 2008   Thursday, March 06, 2008   Friday,
March 07, 2008 Thursday, March 06, 2008   Thursday, March 06, 2008   Friday,
March 07, 2008 Friday, March 07, 2008   Friday, March 07, 2008   Monday,
March 10, 2008 Saturday, March 08, 2008   Friday, March 07, 2008   Monday,
March 10, 2008 Sunday, March 09, 2008   Monday, March 10, 2008   Tuesday,
March 11, 2008 Monday, March 10, 2008   Tuesday, March 11, 2008   Wednesday,
March 12, 2008 Tuesday, March 11, 2008   Wednesday, March 12, 2008   Thursday,
March 13, 2008 Wednesday, March 12, 2008   Thursday, March 13, 2008   Friday,
March 14, 2008 Thursday, March 13, 2008   Thursday, March 13, 2008   Friday,
March 14, 2008 Friday, March 14, 2008   Friday, March 14, 2008   Monday,
March 17, 2008 Saturday, March 15, 2008   Friday, March 14, 2008   Monday,
March 17, 2008 Sunday, March 16, 2008   Monday, March 17, 2008   Tuesday,
March 18, 2008 Monday, March 17, 2008   Tuesday, March 18, 2008   Wednesday,
March 19, 2008 Tuesday, March 18, 2008   Wednesday, March 19, 2008   Thursday,
March 20, 2008 Wednesday, March 19, 2008   Thursday, March 20, 2008   Friday,
March 21, 2008 Thursday, March 20, 2008   Thursday, March 20, 2008   Friday,
March 21, 2008 Friday, March 21, 2008   Friday, March 21, 2008   Monday,
March 24, 2008 Saturday, March 22, 2008   Friday, March 21, 2008   Monday,
March 24, 2008 Sunday, March 23, 2008   Monday, March 24, 2008   Tuesday,
March 25, 2008 Monday, March 24, 2008   Tuesday, March 25, 2008   Wednesday,
March 26, 2008 Tuesday, March 25, 2008   Wednesday, March 26, 2008   Thursday,
March 27, 2008 Wednesday, March 26, 2008   Thursday, March 27, 2008   Friday,
March 28, 2008 Thursday, March 27, 2008   Thursday, March 27, 2008   Friday,
March 28, 2008 Friday, March 28, 2008   Friday, March 28, 2008   Monday,
March 31, 2008 Saturday, March 29, 2008   Friday, March 28, 2008   Monday,
March 31, 2008 Sunday, March 30, 2008   Monday, March 31, 2008   Tuesday,
April 01, 2008 Monday, March 31, 2008   Tuesday, April 01, 2008   Wednesday,
April 02, 2008 Tuesday, April 01, 2008   Wednesday, April 02, 2008   Thursday,
April 03, 2008 Wednesday, April 02, 2008   Thursday, April 03, 2008   Friday,
April 04, 2008 Thursday, April 03, 2008   Thursday, April 03, 2008   Friday,
April 04, 2008 Friday, April 04, 2008   Friday, April 04, 2008   Monday,
April 07, 2008 Saturday, April 05, 2008   Friday, April 04, 2008   Monday,
April 07, 2008 Sunday, April 06, 2008   Monday, April 07, 2008   Tuesday,
April 08, 2008 Monday, April 07, 2008   Tuesday, April 08, 2008   Wednesday,
April 09, 2008 Tuesday, April 08, 2008   Wednesday, April 09, 2008   Thursday,
April 10, 2008

3



--------------------------------------------------------------------------------



 



          Wednesday, April 09, 2008   Thursday, April 10, 2008   Friday,
April 11, 2008 Thursday, April 10, 2008   Thursday, April 10, 2008   Friday,
April 11, 2008 Friday, April 11, 2008   Friday, April 11, 2008   Monday,
April 14, 2008 Saturday, April 12, 2008   Friday, April 11, 2008   Monday,
April 14, 2008 Sunday, April 13, 2008   Monday, April 14, 2008   Tuesday,
April 15, 2008 Monday, April 14, 2008   Tuesday, April 15, 2008   Wednesday,
April 16, 2008 Tuesday, April 15, 2008   Wednesday, April 16, 2008   Thursday,
April 17, 2008 Wednesday, April 16, 2008   Thursday, April 17, 2008   Friday,
April 18, 2008 Thursday, April 17, 2008   Thursday, April 17, 2008   Friday,
April 18, 2008 Friday, April 18, 2008   Friday, April 18, 2008   Monday,
April 21, 2008 Saturday, April 19, 2008   Friday, April 18, 2008   Monday,
April 21, 2008 Sunday, April 20, 2008   Monday, April 21, 2008   Tuesday,
April 22, 2008 Monday, April 21, 2008   Tuesday, April 22, 2008   Wednesday,
April 23, 2008 Tuesday, April 22, 2008   Wednesday, April 23, 2008   Thursday,
April 24, 2008 Wednesday, April 23, 2008   Thursday, April 24, 2008   Friday,
April 25, 2008 Thursday, April 24, 2008   Thursday, April 24, 2008   Friday,
April 25, 2008 Friday, April 25, 2008   Friday, April 25, 2008   Monday,
April 28, 2008 Saturday, April 26, 2008   Friday, April 25, 2008   Monday,
April 28, 2008 Sunday, April 27, 2008   Monday, April 28, 2008   Tuesday,
April 29, 2008 Monday, April 28, 2008   Tuesday, April 29, 2008   Wednesday,
April 30, 2008 Tuesday, April 29, 2008   Wednesday, April 30, 2008   Thursday,
May 01, 2008 Wednesday, April 30, 2008   Thursday, May 01, 2008   Friday,
May 02, 2008 Thursday, May 01, 2008   Thursday, May 01, 2008   Friday, May 02,
2008 Friday, May 02, 2008   Friday, May 02, 2008   Monday, May 05, 2008
Saturday, May 03, 2008   Friday, May 02, 2008   Monday, May 05, 2008 Sunday,
May 04, 2008   Monday, May 05, 2008   Tuesday, May 06, 2008 Monday, May 05, 2008
  Tuesday, May 06, 2008   Wednesday, May 07, 2008 Tuesday, May 06, 2008  
Wednesday, May 07, 2008   Thursday, May 08, 2008 Wednesday, May 07, 2008  
Thursday, May 08, 2008   Friday, May 09, 2008 Thursday, May 08, 2008   Thursday,
May 08, 2008   Friday, May 09, 2008 Friday, May 09, 2008   Friday, May 09, 2008
  Monday, May 12, 2008 Saturday, May 10, 2008   Friday, May 09, 2008   Monday,
May 12, 2008 Sunday, May 11, 2008   Monday, May 12, 2008   Tuesday, May 13, 2008
Monday, May 12, 2008   Tuesday, May 13, 2008   Wednesday, May 14, 2008 Tuesday,
May 13, 2008   Wednesday, May 14, 2008   Thursday, May 15, 2008 Wednesday,
May 14, 2008   Thursday, May 15, 2008   Friday, May 16, 2008

4



--------------------------------------------------------------------------------



 



          Thursday, May 15, 2008   Thursday, May 15, 2008   Friday, May 16, 2008
Friday, May 16, 2008   Friday, May 16, 2008   Monday, May 19, 2008 Saturday,
May 17, 2008   Friday, May 16, 2008   Monday, May 19, 2008 Sunday, May 18, 2008
  Monday, May 19, 2008   Tuesday, May 20, 2008 Monday, May 19, 2008   Tuesday,
May 20, 2008   Wednesday, May 21, 2008 Tuesday, May 20, 2008   Wednesday,
May 21, 2008   Thursday, May 22, 2008 Wednesday, May 21, 2008   Thursday,
May 22, 2008   Friday, May 23, 2008 Thursday, May 22, 2008   Thursday, May 22,
2008   Friday, May 23, 2008 Friday, May 23, 2008   Friday, May 23, 2008  
Tuesday, May 27, 2008 Saturday, May 24, 2008   Friday, May 23, 2008   Tuesday,
May 27, 2008 Sunday, May 25, 2008   Friday, May 23, 2008   Tuesday, May 27, 2008
Monday, May 26, 2008   Tuesday, May 27, 2008   Wednesday, May 28, 2008 Tuesday,
May 27, 2008   Wednesday, May 28, 2008   Thursday, May 29, 2008 Wednesday,
May 28, 2008   Thursday, May 29, 2008   Friday, May 30, 2008 Thursday, May 29,
2008   Thursday, May 29, 2008   Friday, May 30, 2008 Friday, May 30, 2008  
Friday, May 30, 2008   Monday, June 02, 2008 Saturday, May 31, 2008   Friday,
May 30, 2008   Monday, June 02, 2008 Sunday, June 01, 2008   Monday, June 02,
2008   Tuesday, June 03, 2008 Monday, June 02, 2008   Tuesday, June 03, 2008  
Wednesday, June 04, 2008 Tuesday, June 03, 2008   Wednesday, June 04, 2008  
Thursday, June 05, 2008 Wednesday, June 04, 2008   Thursday, June 05, 2008  
Friday, June 06, 2008 Thursday, June 05, 2008   Thursday, June 05, 2008  
Friday, June 06, 2008 Friday, June 06, 2008   Friday, June 06, 2008   Monday,
June 09, 2008 Saturday, June 07, 2008   Friday, June 06, 2008   Monday, June 09,
2008 Sunday, June 08, 2008   Monday, June 09, 2008   Tuesday, June 10, 2008
Monday, June 09, 2008   Tuesday, June 10, 2008   Wednesday, June 11, 2008
Tuesday, June 10, 2008   Wednesday, June 11, 2008   Thursday, June 12, 2008
Wednesday, June 11, 2008   Thursday, June 12, 2008   Friday, June 13, 2008
Thursday, June 12, 2008   Thursday, June 12, 2008   Friday, June 13, 2008
Friday, June 13, 2008   Friday, June 13, 2008   Monday, June 16, 2008 Saturday,
June 14, 2008   Friday, June 13, 2008   Monday, June 16, 2008 Sunday, June 15,
2008   Monday, June 16, 2008   Tuesday, June 17, 2008 Monday, June 16, 2008  
Tuesday, June 17, 2008   Wednesday, June 18, 2008 Tuesday, June 17, 2008  
Wednesday, June 18, 2008   Thursday, June 19, 2008 Wednesday, June 18, 2008  
Thursday, June 19, 2008   Friday, June 20, 2008 Thursday, June 19, 2008  
Thursday, June 19, 2008   Friday, June 20, 2008

5



--------------------------------------------------------------------------------



 



          Friday, June 20, 2008   Friday, June 20, 2008   Monday, June 23, 2008
Saturday, June 21, 2008   Friday, June 20, 2008   Monday, June 23, 2008 Sunday,
June 22, 2008   Monday, June 23, 2008   Tuesday, June 24, 2008 Monday, June 23,
2008   Tuesday, June 24, 2008   Wednesday, June 25, 2008 Tuesday, June 24, 2008
  Wednesday, June 25, 2008   Thursday, June 26, 2008 Wednesday, June 25, 2008  
Thursday, June 26, 2008   Friday, June 27, 2008 Thursday, June 26, 2008  
Thursday, June 26, 2008   Friday, June 27, 2008 Friday, June 27, 2008   Friday,
June 27, 2008   Monday, June 30, 2008 Saturday, June 28, 2008   Friday, June 27,
2008   Monday, June 30, 2008 Sunday, June 29, 2008   Monday, June 30, 2008  
Tuesday, July 01, 2008 Monday, June 30, 2008   Tuesday, July 01, 2008  
Wednesday, July 02, 2008 Tuesday, July 01, 2008   Wednesday, July 02, 2008  
Thursday, July 03, 2008 Wednesday, July 02, 2008   Wednesday, July 02, 2008  
Thursday, July 03, 2008 Thursday, July 03, 2008   Thursday, July 03, 2008  
Monday, July 07, 2008 Friday, July 04, 2008   Thursday, July 03, 2008   Monday,
July 07, 2008 Saturday, July 05, 2008   Thursday, July 03, 2008   Monday,
July 07, 2008 Sunday, July 06, 2008   Monday, July 07, 2008   Tuesday, July 08,
2008 Monday, July 07, 2008   Tuesday, July 08, 2008   Wednesday, July 09, 2008
Tuesday, July 08, 2008   Wednesday, July 09, 2008   Thursday, July 10, 2008
Wednesday, July 09, 2008   Thursday, July 10, 2008   Friday, July 11, 2008
Thursday, July 10, 2008   Thursday, July 10, 2008   Friday, July 11, 2008
Friday, July 11, 2008   Friday, July 11, 2008   Monday, July 14, 2008 Saturday,
July 12, 2008   Friday, July 11, 2008   Monday, July 14, 2008 Sunday, July 13,
2008   Monday, July 14, 2008   Tuesday, July 15, 2008 Monday, July 14, 2008  
Tuesday, July 15, 2008   Wednesday, July 16, 2008 Tuesday, July 15, 2008  
Wednesday, July 16, 2008   Thursday, July 17, 2008 Wednesday, July 16, 2008  
Thursday, July 17, 2008   Friday, July 18, 2008 Thursday, July 17, 2008  
Thursday, July 17, 2008   Friday, July 18, 2008 Friday, July 18, 2008   Friday,
July 18, 2008   Monday, July 21, 2008 Saturday, July 19, 2008   Friday, July 18,
2008   Monday, July 21, 2008 Sunday, July 20, 2008   Monday, July 21, 2008  
Tuesday, July 22, 2008 Monday, July 21, 2008   Tuesday, July 22, 2008  
Wednesday, July 23, 2008 Tuesday, July 22, 2008   Wednesday, July 23, 2008  
Thursday, July 24, 2008 Wednesday, July 23, 2008   Thursday, July 24, 2008  
Friday, July 25, 2008 Thursday, July 24, 2008   Thursday, July 24, 2008  
Friday, July 25, 2008 Friday, July 25, 2008   Friday, July 25, 2008   Monday,
July 28, 2008

6



--------------------------------------------------------------------------------



 



          Saturday, July 26, 2008   Friday, July 25, 2008   Monday, July 28,
2008 Sunday, July 27, 2008   Monday, July 28, 2008   Tuesday, July 29, 2008
Monday, July 28, 2008   Tuesday, July 29, 2008   Wednesday, July 30, 2008
Tuesday, July 29, 2008   Wednesday, July 30, 2008   Thursday, July 31, 2008
Wednesday, July 30, 2008   Thursday, July 31, 2008   Friday, August 01, 2008
Thursday, July 31, 2008   Thursday, July 31, 2008   Friday, August 01, 2008
Friday, August 01, 2008   Friday, August 01, 2008   Monday, August 04, 2008
Saturday, August 02, 2008   Friday, August 01, 2008   Monday, August 04, 2008
Sunday, August 03, 2008   Monday, August 04, 2008   Tuesday, August 05, 2008
Monday, August 04, 2008   Tuesday, August 05, 2008   Wednesday, August 06, 2008
Tuesday, August 05, 2008   Wednesday, August 06, 2008   Thursday, August 07,
2008 Wednesday, August 06, 2008   Thursday, August 07, 2008   Friday, August 08,
2008 Thursday, August 07, 2008   Thursday, August 07, 2008   Friday, August 08,
2008 Friday, August 08, 2008   Friday, August 08, 2008   Monday, August 11, 2008
Saturday, August 09, 2008   Friday, August 08, 2008   Monday, August 11, 2008
Sunday, August 10, 2008   Monday, August 11, 2008   Tuesday, August 12, 2008
Monday, August 11, 2008   Tuesday, August 12, 2008   Wednesday, August 13, 2008
Tuesday, August 12, 2008   Wednesday, August 13, 2008   Thursday, August 14,
2008 Wednesday, August 13, 2008   Thursday, August 14, 2008   Friday, August 15,
2008 Thursday, August 14, 2008   Thursday, August 14, 2008   Friday, August 15,
2008 Friday, August 15, 2008   Friday, August 15, 2008   Monday, August 18, 2008
Saturday, August 16, 2008   Friday, August 15, 2008   Monday, August 18, 2008
Sunday, August 17, 2008   Monday, August 18, 2008   Tuesday, August 19, 2008
Monday, August 18, 2008   Tuesday, August 19, 2008   Wednesday, August 20, 2008
Tuesday, August 19, 2008   Wednesday, August 20, 2008   Thursday, August 21,
2008 Wednesday, August 20, 2008   Thursday, August 21, 2008   Friday, August 22,
2008 Thursday, August 21, 2008   Thursday, August 21, 2008   Friday, August 22,
2008 Friday, August 22, 2008   Friday, August 22, 2008   Monday, August 25, 2008
Saturday, August 23, 2008   Friday, August 22, 2008   Monday, August 25, 2008
Sunday, August 24, 2008   Monday, August 25, 2008   Tuesday, August 26, 2008
Monday, August 25, 2008   Tuesday, August 26, 2008   Wednesday, August 27, 2008
Tuesday, August 26, 2008   Wednesday, August 27, 2008   Thursday, August 28,
2008 Wednesday, August 27, 2008   Thursday, August 28, 2008   Friday, August 29,
2008 Thursday, August 28, 2008   Thursday, August 28, 2008   Friday, August 29,
2008 Friday, August 29, 2008   Friday, August 29, 2008   Tuesday, September 02,
2008 Saturday, August 30, 2008   Friday, August 29, 2008   Tuesday,
September 02, 2008

7



--------------------------------------------------------------------------------



 



          Sunday, August 31, 2008   Friday, August 29, 2008   Tuesday,
September 02, 2008 Monday, September 01, 2008   Tuesday, September 02, 2008  
Wednesday, September 03, 2008 Tuesday, September 02, 2008   Wednesday,
September 03, 2008   Thursday, September 04, 2008 Wednesday, September 03, 2008
  Thursday, September 04, 2008   Friday, September 05, 2008 Thursday,
September 04, 2008   Thursday, September 04, 2008   Friday, September 05, 2008
Friday, September 05, 2008   Friday, September 05, 2008   Monday, September 08,
2008 Saturday, September 06, 2008   Friday, September 05, 2008   Monday,
September 08, 2008 Sunday, September 07, 2008   Monday, September 08, 2008  
Tuesday, September 09, 2008 Monday, September 08, 2008   Tuesday, September 09,
2008   Wednesday, September 10, 2008 Tuesday, September 09, 2008   Wednesday,
September 10, 2008   Thursday, September 11, 2008 Wednesday, September 10, 2008
  Thursday, September 11, 2008   Friday, September 12, 2008 Thursday,
September 11, 2008   Thursday, September 11, 2008   Friday, September 12, 2008
Friday, September 12, 2008   Friday, September 12, 2008   Monday, September 15,
2008 Saturday, September 13, 2008   Friday, September 12, 2008   Monday,
September 15, 2008 Sunday, September 14, 2008   Monday, September 15, 2008  
Tuesday, September 16, 2008 Monday, September 15, 2008   Tuesday, September 16,
2008   Wednesday, September 17, 2008 Tuesday, September 16, 2008   Wednesday,
September 17, 2008   Thursday, September 18, 2008 Wednesday, September 17, 2008
  Thursday, September 18, 2008   Friday, September 19, 2008 Thursday,
September 18, 2008   Thursday, September 18, 2008   Friday, September 19, 2008
Friday, September 19, 2008   Friday, September 19, 2008   Monday, September 22,
2008 Saturday, September 20, 2008   Friday, September 19, 2008   Monday,
September 22, 2008 Sunday, September 21, 2008   Monday, September 22, 2008  
Tuesday, September 23, 2008 Monday, September 22, 2008   Tuesday, September 23,
2008   Wednesday, September 24, 2008 Tuesday, September 23, 2008   Wednesday,
September 24, 2008   Thursday, September 25, 2008 Wednesday, September 24, 2008
  Thursday, September 25, 2008   Friday, September 26, 2008 Thursday,
September 25, 2008   Thursday, September 25, 2008   Friday, September 26, 2008
Friday, September 26, 2008   Friday, September 26, 2008   Monday, September 29,
2008 Saturday, September 27, 2008   Friday, September 26, 2008   Monday,
September 29, 2008 Sunday, September 28, 2008   Monday, September 29, 2008  
Tuesday, September 30, 2008 Monday, September 29, 2008   Tuesday, September 30,
2008   Wednesday, October 01, 2008

8



--------------------------------------------------------------------------------



 



          Tuesday, September 30, 2008   Wednesday, October 01, 2008   Thursday,
October 02, 2008 Wednesday, October 01, 2008   Thursday, October 02, 2008  
Friday, October 03, 2008 Thursday, October 02, 2008   Thursday, October 02, 2008
  Friday, October 03, 2008 Friday, October 03, 2008   Friday, October 03, 2008  
Monday, October 06, 2008 Saturday, October 04, 2008   Friday, October 03, 2008  
Monday, October 06, 2008 Sunday, October 05, 2008   Monday, October 06, 2008  
Tuesday, October 07, 2008 Monday, October 06, 2008   Tuesday, October 07, 2008  
Wednesday, October 08, 2008 Tuesday, October 07, 2008   Wednesday, October 08,
2008   Thursday, October 09, 2008 Wednesday, October 08, 2008   Thursday,
October 09, 2008   Friday, October 10, 2008 Thursday, October 09, 2008  
Thursday, October 09, 2008   Friday, October 10, 2008 Friday, October 10, 2008  
Friday, October 10, 2008   Tuesday, October 14, 2008 Saturday, October 11, 2008
  Friday, October 10, 2008   Tuesday, October 14, 2008 Sunday, October 12, 2008
  Friday, October 10, 2008   Tuesday, October 14, 2008 Monday, October 13, 2008
  Tuesday, October 14, 2008   Wednesday, October 15, 2008 Tuesday, October 14,
2008   Wednesday, October 15, 2008   Thursday, October 16, 2008 Wednesday,
October 15, 2008   Thursday, October 16, 2008   Friday, October 17, 2008
Thursday, October 16, 2008   Thursday, October 16, 2008   Friday, October 17,
2008 Friday, October 17, 2008   Friday, October 17, 2008   Monday, October 20,
2008 Saturday, October 18, 2008   Friday, October 17, 2008   Monday, October 20,
2008 Sunday, October 19, 2008   Monday, October 20, 2008   Tuesday, October 21,
2008 Monday, October 20, 2008   Tuesday, October 21, 2008   Wednesday,
October 22, 2008 Tuesday, October 21, 2008   Wednesday, October 22, 2008  
Thursday, October 23, 2008 Wednesday, October 22, 2008   Thursday, October 23,
2008   Friday, October 24, 2008 Thursday, October 23, 2008   Thursday,
October 23, 2008   Friday, October 24, 2008 Friday, October 24, 2008   Friday,
October 24, 2008   Monday, October 27, 2008 Saturday, October 25, 2008   Friday,
October 24, 2008   Monday, October 27, 2008 Sunday, October 26, 2008   Monday,
October 27, 2008   Tuesday, October 28, 2008 Monday, October 27, 2008   Tuesday,
October 28, 2008   Wednesday, October 29, 2008 Tuesday, October 28, 2008  
Wednesday, October 29, 2008   Thursday, October 30, 2008 Wednesday, October 29,
2008   Thursday, October 30, 2008   Friday, October 31, 2008 Thursday,
October 30, 2008   Thursday, October 30, 2008   Friday, October 31, 2008 Friday,
October 31, 2008   Friday, October 31, 2008   Monday, November 03, 2008
Saturday, November 01, 2008   Friday, October 31, 2008   Monday, November 03,
2008 Sunday, November 02, 2008   Monday, November 03, 2008   Tuesday,
November 04, 2008 Monday, November 03, 2008   Tuesday, November 04, 2008  
Wednesday, November 05, 2008

9



--------------------------------------------------------------------------------



 



          Tuesday, November 04, 2008   Wednesday, November 05, 2008   Thursday,
November 06, 2008 Wednesday, November 05, 2008   Thursday, November 06, 2008  
Friday, November 07, 2008 Thursday, November 06, 2008   Thursday, November 06,
2008   Friday, November 07, 2008 Friday, November 07, 2008   Friday,
November 07, 2008   Monday, November 10, 2008 Saturday, November 08, 2008  
Friday, November 07, 2008   Monday, November 10, 2008 Sunday, November 09, 2008
  Monday, November 10, 2008   Wednesday, November 12, 2008 Monday, November 10,
2008   Monday, November 10, 2008   Wednesday, November 12, 2008 Tuesday,
November 11, 2008   Wednesday, November 12, 2008   Thursday, November 13, 2008
Wednesday, November 12, 2008   Thursday, November 13, 2008   Friday,
November 14, 2008 Thursday, November 13, 2008   Thursday, November 13, 2008  
Friday, November 14, 2008 Friday, November 14, 2008   Friday, November 14, 2008
  Monday, November 17, 2008 Saturday, November 15, 2008   Friday, November 14,
2008   Monday, November 17, 2008 Sunday, November 16, 2008   Monday,
November 17, 2008   Tuesday, November 18, 2008 Monday, November 17, 2008  
Tuesday, November 18, 2008   Wednesday, November 19, 2008 Tuesday, November 18,
2008   Wednesday, November 19, 2008   Thursday, November 20, 2008 Wednesday,
November 19, 2008   Thursday, November 20, 2008   Friday, November 21, 2008
Thursday, November 20, 2008   Thursday, November 20, 2008   Friday, November 21,
2008 Friday, November 21, 2008   Friday, November 21, 2008   Monday,
November 24, 2008 Saturday, November 22, 2008   Friday, November 21, 2008  
Monday, November 24, 2008 Sunday, November 23, 2008   Monday, November 24, 2008
  Tuesday, November 25, 2008 Monday, November 24, 2008   Tuesday, November 25,
2008   Wednesday, November 26, 2008 Tuesday, November 25, 2008   Wednesday,
November 26, 2008   Friday, November 28, 2008 Wednesday, November 26, 2008  
Wednesday, November 26, 2008   Friday, November 28, 2008 Thursday, November 27,
2008   Wednesday, November 26, 2008   Friday, November 28, 2008 Friday,
November 28, 2008   Friday, November 28, 2008   Monday, December 01, 2008
Saturday, November 29, 2008   Friday, November 28, 2008   Monday, December 01,
2008 Sunday, November 30, 2008   Monday, December 01, 2008   Tuesday,
December 02, 2008 Monday, December 01, 2008   Tuesday, December 02, 2008  
Wednesday, December 03, 2008 Tuesday, December 02, 2008   Wednesday,
December 03, 2008   Thursday, December 04, 2008

10



--------------------------------------------------------------------------------



 



          Wednesday, December 03, 2008   Thursday, December 04, 2008   Friday,
December 05, 2008 Thursday, December 04, 2008   Thursday, December 04, 2008  
Friday, December 05, 2008 Friday, December 05, 2008   Friday, December 05, 2008
  Monday, December 08, 2008 Saturday, December 06, 2008   Friday, December 05,
2008   Monday, December 08, 2008 Sunday, December 07, 2008   Monday,
December 08, 2008   Tuesday, December 09, 2008 Monday, December 08, 2008  
Tuesday, December 09, 2008   Wednesday, December 10, 2008 Tuesday, December 09,
2008   Wednesday, December 10, 2008   Thursday, December 11, 2008 Wednesday,
December 10, 2008   Thursday, December 11, 2008   Friday, December 12, 2008
Thursday, December 11, 2008   Thursday, December 11, 2008   Friday, December 12,
2008 Friday, December 12, 2008   Friday, December 12, 2008   Monday,
December 15, 2008 Saturday, December 13, 2008   Friday, December 12, 2008  
Monday, December 15, 2008 Sunday, December 14, 2008   Monday, December 15, 2008
  Tuesday, December 16, 2008 Monday, December 15, 2008   Tuesday, December 16,
2008   Wednesday, December 17, 2008 Tuesday, December 16, 2008   Wednesday,
December 17, 2008   Thursday, December 18, 2008 Wednesday, December 17, 2008  
Thursday, December 18, 2008   Friday, December 19, 2008 Thursday, December 18,
2008   Thursday, December 18, 2008   Friday, December 19, 2008 Friday,
December 19, 2008   Friday, December 19, 2008   Monday, December 22, 2008
Saturday, December 20, 2008   Friday, December 19, 2008   Monday, December 22,
2008 Sunday, December 21, 2008   Monday, December 22, 2008   Tuesday,
December 23, 2008 Monday, December 22, 2008   Tuesday, December 23, 2008  
Wednesday, December 24, 2008 Tuesday, December 23, 2008   Wednesday,
December 24, 2008   Friday, December 26, 2008 Wednesday, December 24, 2008  
Wednesday, December 24, 2008   Friday, December 26, 2008 Thursday, December 25,
2008   Wednesday, December 24, 2008   Friday, December 26, 2008 Friday,
December 26, 2008   Friday, December 26, 2008   Monday, December 29, 2008
Saturday, December 27, 2008   Friday, December 26, 2008   Monday, December 29,
2008 Sunday, December 28, 2008   Monday, December 29, 2008   Tuesday,
December 30, 2008 Monday, December 29, 2008   Tuesday, December 30, 2008  
Wednesday, December 31, 2008 Tuesday, December 30, 2008   Wednesday,
December 31, 2008   Friday, January 02, 2009 Wednesday, December 31, 2008  
Wednesday, December 31, 2008   Friday, January 02, 2009

11